DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species xii: Fig. 32 in the reply filed on 5/27/21 is acknowledged.
Claims 6, 8-10, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/21.
Claims 1-5, 7, 11-13, 20, 21 are withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/21.
Claim 1 and 20 recites a locking structure, which is not found in the elected species of Fig. 32 which as described in the original disclosure state that the two fingers are held together by a simple butt joint which is defined as “a joint formed by two pieces of wood or metal united end to end without overlapping” (dictionary.com). Furthermore, in view of the disclosure it appears that applicant has embodiments where a locking structure is used as seen in Fig. 17-19 and Fig. 31 while other embodiments such as Fig. 13 and 32 are just a butt joint that do not have a locking mechanism such as a tooth; therefore the claims are withdrawn since they are directed to a non-elected species. 

Claim 15 is withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/21.
Claim 15 recites a chamfer and tooth which appear to act as the locking structure as seen in Fig. 4a which is a non-elected species, hence the claims are withdrawn from consideration. 
Claims 17-18 are withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/21.
Claim 17 recites a ram (29, 35) as seen in Fig. 14 and 17 which is a non-elected species, hence the claims are withdrawn from consideration. 
Note that after reviewing the elected species and the claims, it appears to the examiner that none of the claims actually recite the elected species. In order to advance prosecution, the examiner will examine claim 14 which recites a short finger and a hooked finger however the embodiment of Fig. 32 shows the short finger having the hook. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 14 which states that the slide moves the short finger relative to the hooked finger in combination with the limitation that the slide moves the set of fingers to move them out of the shaft is not found in the original disclosure; hence it is considered new matter.
	The original disclosure teaches two embodiments for the sliders. The first configuration has one slider that moves the set of fingers out of the shaft and the second one has two 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For instance Norton et al. (2015/0094739) discloses a medical instrument comprising: a handle (12); a hollow shaft (14) extending from the handle (Fig. 1a), the hollow shaft having a distal end with a sharpened tip ([0006] and [0023]); a set of elongated members (18 and 16) including a short finger (16) and a hooked finger (18) and two actuation mechanisms (22 and 24) disposed on the handle (Fig. 1a) which moves the elongated members with respect to each other and out of the shaft; and a slot is formed between the short finger and the hooked finger with a width sufficient to permit a suture to slide therethrough when the set of fingers are in the closed configuration (Fig. 3b and 9-10).
Flom et al. (2012/0123448) discloses a medical instrument comprising: a handle (23); a hollow shaft (10) extending from the handle (Fig. 1); a set of fingers (65 and 60) including a short finger (65) and a hooked finger (60) and a slider (72) disposed on the handle (Fig. 1) which moves the fingers out of the shaft (Fig. 1-7); and a slot is formed between the short finger and the hooked finger with a width sufficient to permit a suture to slide therethrough when the set of fingers are in the closed configuration (Fig. 7-11). In this reference there is only one slider that moves both fingers however the short finger does not slide longitudinally with respect to the other finger, it only moves perpendicular. 

Note that none of the prior art was found to read on the claims at this moment, however the claims had a 112 issue that once corrected may make the claims rejectable with the cited art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771